Citation Nr: 0416800	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) claimed as secondary to tobacco use 
or exposure to concrete dust.  

2.  Entitlement to service connection for peripheral vascular 
disease claimed as secondary to tobacco use.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The veteran was scheduled for a hearing before the 
undersigned in March 2004.  He did not appear for that 
hearing and did not present evidence of good cause as to why 
he failed to appear.  Thus, the Board has proceeded as if 
such request had been withdrawn by the veteran.  38 C.F.R. 
§ 20.702(d) (2003).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In February 1994, the veteran claimed entitlement to service 
connection for COPD and peripheral vascular disease based on 
his use of tobacco during his period of service.  The veteran 
was thereafter notified in May 1994 that due to a temporary 
suspension on claims resulting from tobacco use, his claim 
could not be processed at that time, but would be adjudicated 
once guidance on the pertinent regulations was provided.  The 
claim was never adjudicated.  In December 2000, the veteran 
resubmitted his 1994 claim for adjudication.  

The Board notes that the regulations that pertain to service 
connection claims based on tobacco use changed for claims 
filed after June 9, 1998.  The veteran filed his original 
claims of service connection in 1994, prior to any regulatory 
changes.  Thus, consideration must be given to the veteran's 
claims under the prior law.  

Additionally, the RO must ensure compliance with the 
provisions of the Veterans Claim Assistance Act of 2000 
(VCAA) and the Veterans Benefits Act of 2003.  See also 
38 U.S.C.A. § 5100 et seq. (West 2002).  

Thus, in light of the above, the Board notes that the record 
as it stands is inadequate to render an equitable 
determination, and as such, this matter must be remanded for 
further development.  

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for COPD and 
peripheral vascular disease since his 
separation from service.  After securing 
the necessary releases, the RO should 
obtain these records.

3.  After conducting any additional 
indicated development, including 
arranging for VA examinations if 
warranted, the RO should review the 
veteran's appeal, considering the law as 
it existed at the time the veteran filed 
this 1994 claim.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 
7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




